Citation Nr: 1630976	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  14-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected degenerative changes of the lumbar spine.  

2. Entitlement to a rating in excess of 10 percent for service-connected osteoarthritis, status post meniscectomy, left knee.  

3. Entitlement to a compensable rating for service-connected osteoarthritis of the right knee. 


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran had active service from March 1978 to July 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and August 2008 rating decisions by the Winston-Salem, North Carolina and St. Louis, Missouri Department of Veterans Affairs Regional Offices (RO).  

The Board notes that the Veteran lives overseas, currently in Spain.  As such, his claim has been transferred to the Pittsburgh, Pennsylvania RO, which processes foreign cases.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

In response to his claims, the RO undertook efforts to schedule the Veteran for VA examinations.  However, in the January 2014 statement of the case, the RO noted that the Veteran "failed to submit a copy of a complet[ed] examination report or verification that [he] received an examination."  In conjunction with his substantive appeal, the Veteran submitted email correspondence between himself and VA and himself concerning the scheduling of VA examinations through the United States Embassy in Madrid, Spain.  The Veteran explained that he made attempts to schedule the examinations, but that he was told by embassy officials that the examinations could not be scheduled without prior notification from VA, which they had not received.  

As there appears to have been some confusion and miscommunication in the scheduling of the Veteran's overseas VA examinations, which appears to have been no fault of his own, the Board finds that new VA examinations should be scheduled in coordination with the embassy in Madrid in order to determine the current severity of the Veteran's service-connected back and knee disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to verify that he is still residing in Spain and that VA examinations coordinated through the US Embassy in Madrid would be appropriate.  

2. If the Veteran is residing in Spain, undertake appropriate efforts to contact US Embassy officials in Madrid to determine the most efficient process for scheduling the Veteran for an appropriate VA orthopedic examination to determine the current severity of his service-connected degenerative changes of the lumbar spine, osteoarthritis, status post meniscectomy, left knee, and osteoarthritis of the right knee.  If the Veteran is not residing in Spain, schedule an appropriate examination at his current location.  The Veteran should specifically be made aware of any responsibility he has in providing VA with a copy of the VA examination report. 

The examiner should be directed to review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily or occupational activities, and the level of the disability to the lumbar spine and bilateral knees.  The examiner should provide ranges of motion of the thoracolumbar spine and bilateral knees measured in degrees and should state whether there is any additional loss of function due to painful motion, weakened motion, fatigability, incoordination, or other factors.  To the extent possible, the range of motion testing should include passive and active range of motion testing, in both weight-bearing and nonweight-bearing positions.

3. Then, readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




